Citation Nr: 1022318	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as secondary to in-service exposure to herbicides.

2.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of an increased initial evaluation for 
posttraumatic stress disorder (PTSD) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In March 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for a skin disorder, 
including secondary to inservice exposure to herbicides.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection 
for a skin disorder, including secondary to inservice 
exposure to herbicides, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  In March 2010, the Veteran filed to 
withdraw from appeal the issue of entitlement to service 
connection for a skin disorder, including secondary to 
inservice exposure to herbicides; hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issue of entitlement to service 
connection for a skin disorder, including secondary to 
inservice exposure to herbicides, and the appeal of this 
issue is dismissed.


ORDER

The issue of entitlement to service connection for a skin 
disorder, including as secondary to in-service exposure to 
herbicides, is dismissed.


REMAND

The Veteran seeks an initial evaluation in excess of 50 
percent for his PTSD.

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

At his March 2010 hearing before the Board, the Veteran 
testified that he had been receiving ongoing treatment for 
his PTSD from the VA hospital and VA medical center located 
in Dallas, Texas.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Under the circumstances of this case, the 
RO should attempt to obtain these records on the Veteran's 
behalf.

At his March 2010 hearing before the Board and in a February 
2010 statement submitted herein, the Veteran alleged that his 
PTSD had worsened.  The Veteran's most recent VA examination 
for PTSD was conducted in February 2007, and there are no 
treatment reports of record since that time.  VA's duty to 
assist includes providing a new medical examination when a 
Veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also 38 C.F.R. 
§ 3.327(a) (2007) (noting that reexaminations are required if 
evidence indicates there has been a material change in a 
disability); Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); 38 C.F.R. § 3.326 (a) (2009).  Under these 
circumstances, the RO must provide the Veteran with a new 
psychiatric examination to determine the current severity of 
his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA providers who have 
treated him for his PTSD since January 
2007.  Regardless of his response, the RO 
should obtain updated treatment records 
relating to the Veteran from the VA 
hospital and VA medical center in Dallas, 
Texas.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond. 

2.  The RO must then schedule the Veteran 
for a comprehensive VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must provide accurate and fully 
descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the 
following symptoms due to PTSD: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
Veteran's psychological, social, and 
occupational functioning.  The examiner 
must provide an opinion as to whether the 
Veteran's PTSD renders him unable to 
obtain or retain employment.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claim on appeal must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


